IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JULIO CORCINO,                             : No. 41 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
UNEMPLOYMENT COMPENSATION                  :
BOARD OF REVIEW,                           :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.